DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Amino Acid-Assisted Synthesis of Hierarchical Silver Microspheres for Single Particle Surface-Enhanced Raman Spectroscopy, J. Phys. Chem. C. 117, 10007-10012, 2013).
Regarding claim 1, Kang et al. teaches a method of synthesizing silver microspheres having the structure of assembled nanosheets. (Abstract). The distance between these nanosheets within these particles produce elongated cavities as shown in Fig. 1 and having a thickness of 100 to 150 nm but may be adjusted to be 50 to 100 nm but producing larger silver particles. (page 10008, right col.). As can be seen in Fig. 1(b)-(j) and the scale bar the cavities present between the nanosheets fall within the claimed ranges of minor and major diameter.
 Regarding claims 3 and 5-7, the diameters of the silver powder may be generally 2-3 microspheres. (page 10008, right col.). The relative diameters are adjustable by the synthesis process and the relative ratios of DSEM to DBET would be optimizable by one of ordinary skill in the art.
Regarding claims 10-11, the silver particles are synthesized using amino acids including histidine which has a cyclic structure (page 10008, left col. and Fig. 1) and have a molecular weight of approximately 155 g/mol.
Allowable Subject Matter
Claims 2, 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2021